Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Invention and Status of the Claims
Applicants’ election without traverse of Group I, claims 1, 2, 4-6, 8-13, 15, 17, 19, 26, 31, 35, 37  in the reply filed on 11/5/2020, is acknowledged and entered wherein the non-elected inventions drawn to claims 54 and 74 are withdrawn.
Applicants’ election without traverse of the following species in the reply filed on 11/5/2020, is acknowledged and entered. Applicants elected urea binding protein comprising amino acids in the sequence set forth as SEQ ID NO: 32 within Group A as the disclosed species of the urea binding protein.
The Office notes that SEQ ID NO: 32 is an artificial sequence as set forth in the disclosure 


    PNG
    media_image1.png
    153
    298
    media_image1.png
    Greyscale

Since the elected species is an artificial sequence, it is not any protein of Archaen, gram positive or gram negative, applicant is ineligible to elect from Group B.  Accordingly, applicant's election from Group B are withdrawn.  
Applicants’ elected species of the SEQ ID 32 was found to be free of the prior art. However, no claim reads solely on the elected species. In accord with MPEP 803.02 the 
Accordingly, claims 4, 6, 8-13, 17, 19, 26, 31, 35, 37, 54, and 74 are withdrawn from further consideration as being drawn to a non-elected subject matter.
Therefore, claims 1, 2, 5 and 124-126 are currently pending and are subject of the Office Action below.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a diligently filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


4.	Claims 1, 2, 5, and 124-126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims, with respect to Applicant’s elected species, encompass an extremely large, and variable genus of protein, which is described only in terms of function and not structure. See in particular “wherein said urea- binding protein shares a primary complementary surface (PCS) with Caldicellulosiruptor saccharolyticus urea-binding protein (csUBP7), wherein the PCS of csUBP7 comprises positions 92, 111, 113, 114, 157, 159, 211, and 238” – claim1.
This language is open to multiple conflicting plausible claim interpretations, for example this could mean the claims are limited to amino acids within SEQ ID NO. 18 or 218, or this could mean the amino acids with at least these residues (SEQ ID NO. 18 or 218) and could also bind other residues outside of this recited region.
	In particular, the claimed product (a biosensor for urea) invention is directed to a urea-binding protein that is described in terms of function, namely binding to urea. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the 
In the present case, the biosensor is not limited to any particular amino acid species specific to the extremely large and variable genus; the present claims and originally filed disclosure place no particular limitations on the sequence/structure of the protein itself, and rather only define the protein (which is the invention) in terms of the target to which it binds (which the target is not the invention).
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418F.3d 1349 (Fed. Cir. 2005)) (emphasis added). “[A] sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964) (emphasis added).
Regarding the claimed protein, although the present claims reference to SEQ ID 18 or 218 -sharing a primary complementary surface with Caldicellulosiruptor saccharolyticus urea-binding protein (csUBP7) wherein the PCS of csUBP7 comprises positions 92, 111, 113, 114, 157, 159, 211, and 238, and wherein each position is counted as in SEQ ID NO: 18 or 218, gives some structure. But it is not enough structure such that one having ordinary skill can readily envision all the species that would also achieve the functional language. The specification does not disclose where the positions referenced in SEQ ID NO: 18 or 218 line up in the claimed urea-binding protein. 
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
	In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of the claimed urea-binding protein having a “shared” primary complementary surface (PCS) with another urea-binding protein and there being no specific disclosure of the actual structure that achieves the 
MPEP 2163 states that “A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence” (emphasis added).
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), see page 17:
An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody- antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).

Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir. 2010): 
Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
Amgen at pages 7-8.
	 
A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that would exhibit this functional property. The disclosed species would not put one skilled in the art in possession of any other amino acids having the claimed functional properties. 
Regarding predictability, correlation between structure and function is less likely for amino acids than for other molecules. For example, antibody structure cannot be easily predicted, particularly when all that is known is the structure of the antigen to which the amino acid binds. 
For example, Goel et al. (“Plasticity within the Antigen Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response”, The Journal of Immunology 173(12):7358-7367, 2004) made three antibodies that bind to the same 12-mer but have very different CDRs (see Figures 2-3 in particular).
See also Edwards et al. ("The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BLyS" J. Mol. Biol. (2003) 334, 103–118, DOI: 10.1016/j.jmb.2003.09.054), which shows the immense combinatorial flexibility and capacity of the human antibody repertoire to generate binding sites to an individual protein antigen, the B-lymphocyte growth factor 
Like Edwards, Lloyd et al. ("Modelling the human immune response: performance of a 10e11 human antibody repertoire against a broad panel of therapeutically relevant antigens", Protein Engineering, Design and Selection, Volume 22, Issue 3, 1 March 2009, Pages 159–168, https://doi.org/10.1093/protein/gzn058) shows a repertoire of 1x1011 human antibody variable regions can generate large numbers of unique, biologically active scFvs against a variety of polypeptide targets (see e.g., at page 161-62 bridging paragraph and in Table 1, cited herewith). Lloyd et al. found that on average, about 120 different antibodies in a library can bind to a given antigen.
As further illustration of the unpredictability in the art, Brown et al. (“Tolerance of single, but not multiple, amino acid replacements in antibody VH CDR 2: a means of minimizing B cell wastage from somatic hypermutation?”, J Immunol. 1996 May;156(9):3285-91), describes how a one amino acid change in the VHCDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region (at 3290 and Tables 1 and 2). 
Vajdos et al. (“Comprehensive functional maps of the antigen-binding site of an anti-ErbB2 antibody obtained with shotgun scanning mutagenesis” J Mol Biol. 2002 Jul 
In view of the above cited evidence, one cannot visualize or recognize the identities of the members of the genus that exhibit the claimed functional properties. One cannot envision the structure of a protein by merely knowing its desired binding characteristics, i.e. binding to urea. As noted above, there can be high variability to the CDRs of antibodies that bind to the same antigen. The instant urea-binding protein is analogous to antibodies in that there is a region that recognizes and binds to urea, similar to the CDR of an antibody. However, the specification does not provide sufficient disclosure of what amounts to the “CDR” region of the instant urea-binding protein. Claim 1 recites the instant urea-binding protein sharing a primary complementary surface with csUBP7. The PCS is arguably a “CDR” of the instant urea-binding protein. However, there is no complete description of this shared PCS (or CDR), only a few positions are defined in new claim 126. 
With respect to new claims 124 and 125, these claims recite a urea-binding protein that comprises a mutant of csUBP7. Claim 124 also recites the instant urea-binding protein comprises an amino acid sequence having at least 90% identity to SEQ ID NO: 7, 18, or 218. There does not appear to be written description defining the 
Thus, there is insufficient written description to show possession of the entire genus of urea-binding protein encompassed by the instant claims. 
For all of these reasons, the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 2, 5, and 124-126 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


7.	 Regarding claims 124 and 125, the metes and bounds of these claims cannot be determined because it is not clear as to what is encompassed by the recitation of mutant of csUBP7. The instant urea-binding protein comprises a mutant of csUBP7 but such mutants are not defined. Claim 124 is further vague and confusing in saying the instant urea-binding protein comprises a mutant of csUBP7 but the instant urea-binding protein comprises an amino acid sequence having at least 90% identity to SEQ ID NO: 7, 18, or 218. So the mutant of csUBP7 is part of the amino acid sequence having at least 90% identity to SEQ ID NO: 7, 18, or 218 or the mutant of csUBP7 part is the other 10% or less that is not defined by the amino acid sequence having at least 90% identity to SEQ ID NO: 7, 18, or 218? Also, in line 1 of claims 124 and 125, the recitation of “comprises or comprises” is not clear. 

8.	The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 


9.	Claims 124 and 125 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 124 is broader than claim 1 and thus does not further limit claim 1 because it recites an additional sequence that is not recited in claim 1 – SEQ ID NO:7. Claims 124 and 125 are broader than claim 1 because they recite the urea-binding protein comprising any mutation to csUBP7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHAMMAD ALI AL-AMEEN/Examiner, Art Unit 1641                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641